Citation Nr: 0629499	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-41 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for neuropathy of the right 
lower extremity.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from September 1987 to January 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

The veteran has radiculitis and sciatica of the right lower 
extremity which is related to his service-connected 
degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

Radiculitis and sciatica of the right lower extremity is 
proximately due to or the result of the veteran's service-
connected degenerative disc disease of the lumbosacral spine.  
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In a June 1994 rating decision, service connection was 
granted for herniated nucleus pulposus of L3-4 with 
degenerative changes of the lumbosacral spine.  A 20 percent 
rating was assigned under Diagnostic Code 5293, which was the 
code governing intervertebral disc syndrome.  The rating was 
based on the limited and painful motion of the spine.  It was 
noted that there was no radicular pain.  

In August 2002, the veteran underwent a computerized 
tomography of the spine which showed very minimal disc 
bulging at L2-L3 with very minimal narrowing of the left 
neural foramen; very minimal disc bulging at L3-L4; minimal 
disc bulging of L4-L5 with minimal narrowing of the left and 
right neural foramina; and mild to moderate degree of disc 
bulging at L5-S1 with questionable herniation on the left 
side.  A magnetic resonance imaging showed degenerative disc 
disease at L4-5 and L5-6 levels with posterior disc 
protrusions.  The disc protrusion at the L4-5 level appeared 
to result in a mild central canal spinal stenosis as there 
was also impingement of the thecal sac.  

In February 2003, the veteran was afforded a VA examination.  
The veteran described having pain from his back down the 
right lower extremity, not past the knee.  Neurological 
evaluation was normal other than a pulling-type sensation in 
the low back and the right thigh with elevation of the right 
leg.  It was noted that there was no radicular pain.  

In a February 2003 rating decision, the 20 percent rating was 
confirmed and continued based on orthopedic impairment.  The 
veteran was essentially rated on his limitation of motion.  

In a December 2003 VA outpatient report, the veteran 
indicated that he was playing basketball and felt a sharp 
pain in his right lumbar region which radiation down the 
right leg and stopped at the back of the knee.  The next 
month, the veteran continued to complain of pain down his 
right leg.  

In February 2004, the veteran was afforded another VA 
examination.  The veteran reported low back pain which 
radiated to the right hip and down the right leg to the knee.  
Physical examination noted that the veteran walked with a 
slight list to the left with what appeared to be some 
paravertebral muscle spasm on the right.  On supine straight 
leg raising, elevation of the right leg to 35 degree caused 
pain radiating out of the back into the posterior thigh 
region.  Elevation of the left leg was negative for pain.  

In a March 2004 rating decision, the 20 percent rating for 
degenerative disc disease of the lumbosacral spine was 
confirmed and continued, under Diagnostic Code 5243, the new 
code under VA's rating schedule for intervertebral disc 
syndrome.  Separate service connection for neuropathy of the 
right lower extremity was denied.  

Thereafter, July 2004 VA outpatient records revealed 
continued complaints of low back pain with pain radiating 
down the right lower extremity.  

In August 2004, the veteran was afforded a VA examination.  
The veteran reported his history of the basketball injury and 
indicated that he had had low back pain which radiated down 
the right lower extremity which had become more severe in the 
past year.  The examiner did not believe that the veteran had 
a neuropathy.  The examiner indicated that the veteran had no 
objective abnormalities on neurological evaluation.  He had 
subjective complaints of chronic pain which to some degree 
followed a sciatic distribution.  October 2004 outpatient 
records noted that the veteran had low back pain with right 
leg weakness.  

In a December 2004 report, E.A.Q., M.D., stated that the 
veteran had degeneration of the lumbar or lumbosacral disc.  
The veteran also complained of sciatica to that physician.  

In a July 2005 report, T.C.S., M.D., indicated that the 
veteran had a normal neurological evaluation.  However, he 
indicated that the MRI scan revealed a small central disc 
herniation at one area.  It was more on the left, but was 
close enough to the nerves on the right to be causing 
radicular symptoms.  

In a May 2006 medical report, L.K., M.D., stated that the 
veteran's right sciatic notch was mildly tender with negative 
straight leg raising.  Neurologically, the veteran's power 
appeared to be normal in all major motor groups.  Reflexes 
were 2+ and symmetric.  It was noted that the veteran's MRI 
showed mild disc protrusions and degenerative disc disease at 
L3-4 and L4-5.  He also indicated that there might be an 
acute annular tear at L3-4.  The physician indicated that the 
veteran had discogenic pain that may be related to the L4-5 
area and that there might also be some facet component to 
this.  The physician stated that he thought that some of the 
pain in the veteran's leg was related to a radiculitis or 
irritation from his degenerated disc.  

The Board notes that back disabilities may be rated 
separately, based on orthopedic and neurologic impairment.  
Thus, even though the veteran is already service-connected 
for degenerative disc disease of the lumbosacral spine, since 
he has been rated based on orthopedic symptoms, if he also 
has neurological impairment, he may receive a separate rating 
on that basis.  For consideration at the present time, is if 
separate service connection is warranted for neurologic 
disability, as secondary to degenerative disc disease of the 
lumbosacral spine.  

A review of the record shows that the veteran has had 
consistent complaints of radiating pain from the back down 
the right lower extremity, to the right knee.  Neurologic 
examinations have variously ranged from normal to reflecting 
symptoms consistent with radiculitis or sciatica.  While 
there is some medical evidence against the claim, there is 
also competent medical evidence that attributes this 
radiculitis and right sciatic pain to the veteran's service-
connected disc herniation.  In determining whether a claimed 
benefit is warranted, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v.Derwinski, 1 Vet.App. 49 (1990).  In this case the Board 
finds that the evidence is in equipoise.  Thus, resolving all 
doubt in the veteran's favor, the Board finds that the 
veteran's radiculitis and sciatica of the right lower 
extremity is proximately due to or the result of a service-
connected back disability.  Since the veteran's current low 
back rating does not encompass neurologic impairment and the 
rating schedule permits separate ratings for neurologic 
impairment, the Board finds that separate service connection 
is warranted on a secondary basis for radiculitis and 
sciatica of the right lower extremity.  


ORDER

Service connection for radiculitis and sciatica of the right 
lower extremity is granted.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


